Citation Nr: 1816028	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-19 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for herpes zoster.

2. Entitlement to an initial compensable rating for herpes progenitalis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1980 to July 1982.  These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2012 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a November 2015 decision, the Board reopened the claim of entitlement to service connection for herpes zoster and ordered a remand of that issue.  The issue of entitlement to an initial compensable rating for herpes progenitalis was also remanded for additional development.  Such development has been completed and these matters are returned to the Board for further consideration.  


FINDINGS OF FACT

1. A herpes zoster infection has not been diagnosed presently or at any time during the appeal period.  

2. For the entire period on appeal, the Veteran's herpes progenitalis has affected less than 5 percent of his entire body and the exposed area, and was not treated intermittently with systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.


CONCLUSIONS OF LAW

1. The criteria for service connection for herpes zoster have not been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for an initial compensable rating for herpes progenitalis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.118, Diagnostic Code (DC) 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The matter was Remanded in November 2015 for the purpose of securing updated treatment records, affording the Veteran a VA examination, and obtaining a medical opinion with respect to the nature and etiology of the Veteran's claimed herpes zoster infection.  The RO was also directed to furnish the Veteran a statement of the case (SOC) regarding the increased rating issue.  Treatment records have been obtained and a VA examination was conducted in July 2016 with a corresponding report.  After being provided a SOC on the increased rating issue, the Veteran perfected his appeal.  The Board finds that there was substantial compliance with the November 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

The Veteran and his representative contend that VA did not fulfill its duty to assist the Veteran in developing the claims with respect to VA examinations.  They state the April 2014 and July 2016 VA examinations occurred during inactive stages of the Veteran's herpes progenitalis, which renders the examinations inadequate.  Relying on Ardison v. Brown, the Veteran contends that he is entitled to a VA examination during a period when his herpes progenitalis is active.  6 Vet. App. 405 (1994).  That said, the Court has also ruled that the Board may rely on a VA examination when the Veteran's disability is inactive or not inflamed if the active stage of the disability last days rather than weeks or months, as it would be impractical to attempt to schedule a VA examination during a reported flare-up within such a short period of time.  See Voerth v. West, 13 Vet. App. 117, 123 (1999).  

Here, the Veteran's reported outbreaks of herpes progenitalis occur every two months, lasting for up to one week, for a total of six outbreaks each year.  As the Veteran's reported herpes progenitalis flare-ups last no more than seven days, rather than multiple weeks or months at a time, the Board may rely on the April 2014 and July 2016 VA examinations and finds that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examinations of the Veteran.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  Entitlement to Service Connection

A.  Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

B.  Factual Background and Analysis

The Veteran seeks service connection for herpes zoster, which he contends had its onset during his military service.  

The Veteran's service treatment records (STRs) show he entered service without any complaints or diagnosis of herpes zoster.  In May 1981, the Veteran reported blister-like sores, however no lesions were noted.  The examiner notated a possible diagnosis of herpes, without further specification.  In August 1981, a skin lesion under the Veteran's right eye was noted, and the examiner indicated the provisional diagnosis was herpes zoster.  In September 1981, the examiner noted a diagnosis of herpes zoster which was resolving.  The Veteran's June 1982 separation examination notes a report of a venereal disease without further specification.  

The Veteran's post-service VA treatment records are silent for complaints of, diagnosis of, or treatment for herpes zoster.  While a September 2014 treatment records shows the Veteran reported a herpes-related rash on his left wrist and forearm, an addendum to this entry reflects the Veteran later indicated that his herpes outbreak occurred on his penis and not his wrist and forearm.

The Veteran underwent a VA examination for male reproductive system conditions in April 2014.  The examiner diagnosed the Veteran with herpes simplex genitalis type 2.  The Veteran indicated he takes continuous medication, specifically, Valacyclovir.  

During an April 2014 VA examination for vision, the Veteran reported he was treated for an eye infection related to herpes zoster in service.  His reported symptoms include burning, irritation, and bumps and blisters on the eye lid.  He stated he treats the disorder with ointment.  While the examiner noted a diagnosis of herpes progenitalis, he found no current eye disorder, therefore, he was unable to render an opinion as to whether the Veteran had an eye infection due to herpes zoster while in service without resorting to speculation.

Pursuant to the Board's November 2015 remand, the Veteran was afforded an additional VA examination in July 2016.  The examiner diagnosed the Veteran with herpes progenitalis and herpes simplex.  The Veteran reported painful herpes outbreaks every two months, lasting one week.  He indicated that he continues to treat his outbreaks with Valacyclovir on a daily basis.  The examiner noted the Veteran's total body area showed no current infections of the skin, and his exposed body area showed no current infections of the skin.  The examiner opined that it is less likely than not that the Veteran has herpes zoster that originated in service, stating that the Veteran has no objective symptoms of a herpes zoster infection.  The examiner indicated that the Veteran's reported history of symptoms is consistent with a diagnosis of herpes simplex, commonly seen in the lips, rather than herpes zoster, which involves dermatome patterns that can be quite debilitating during a flare-up.  

After consideration of the entire record and the relevant law, the Board finds that service connection for herpes zoster is not warranted. 

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

After review of the Veteran's medical history, consideration of his reported symptoms and onset of the claimed herpes zoster, and examination of the Veteran, the July 2016 VA examiner found that the Veteran did not have a current diagnosis of herpes zoster, and that his reported history of symptoms were consistent with a diagnosis of herpes simplex rather than herpes zoster.  [It is also noted that service connection for genital herpes has been established.]  Here, there is simply no indication in the record that the Veteran has a current diagnosis of herpes zoster, or that he has had any such diagnosis at any time during the appeal period.  A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Taking into account all the relevant evidence of record, the Board finds that the weight of the evidence is against the Veteran's claim of service connection for herpes zoster.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



II.  Entitlement to a Higher Initial Rating

A.  Legal Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).




B.  Factual Background and Analysis

The Veteran's herpes progenitalis is currently rated as noncompensable under DC 7806, which is used to rate eczema or dermatitis.  38 C.F.R. § 4.118 (2017).  Under DC 7806, a 0 percent rating is assigned when less than 5 percent of the entire body or less than 5 percent of the exposed area is affected, and; no more than topical therapy is required during the past 12-month period.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed the area is affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent rating is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of the exposed area is affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  The highest rating of 60 percent is assigned when more than 40 percent of the entire body or more than 40 percent of the exposed areas is affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a 12-month period.  Id. 

Turning to the evidence of record, post-service VA treatment records show diagnosis of and treatment for herpes progenitalis, for which he takes Valacyclovir daily.  Valacyclovir is an antiviral drug.  See https://www.webmd.com/drugs/2/drug-6279/valacyclovir-oral/details. The Veteran's reported symptoms include a painful rash and blisters affecting his genital area.  In 2016, he reported flare-ups between 3 to 4 times each year.

The Veteran was afforded a VA examination in April 2014.  The examiner diagnosed the Veteran with herpes genitalis, for which the Veteran indicated he treats continuously with Valacyclovir.  Two lesions were noted on the dorsum of the mid shaft of the Veteran's penis, as well as small circular scars from previous outbreaks. 

Pursuant to the Board's November 2015 remand, the Veteran underwent an additional VA examination in July 2016.  The Veteran reported outbreaks of herpes progenitalis every two months, lasting up to one week.  He indicated he takes 1 gram of Valacyclovir daily.  He stated that he experiences painful blisters on his lips two to four times a year, for which he uses topical Carmex.  The examiner diagnosed the Veteran with herpes progenitalis and herpes simplex, indicating that none of the Veteran's total body area or exposed area is affected by the herpes progenitalis virus.

Upon review of the evidence of record, the Board finds that a compensable disability rating for the Veteran's service-connected herpes progenitalis is not warranted.  Throughout the period on appeal, the Veteran's herpes progenitalis has been shown to affect less than 5 percent of his entire body or exposed area, requiring no more than topical therapy or oral therapy that is antiviral in nature during the past 12-month period.  Accordingly, as the criteria listed for a 10 percent rating under DC 7806 have not been met, a higher initial disability rating is not warranted.

The Board acknowledges the Veteran's contentions that at least 5 to 20 percent of his body is affected by his herpes progenitalis, to include his penis, lips, right eye, scrotum, and both hands.  VA post-service treatment records and VA examination reports do not reflect the Veteran's herpes progenitalis affects at least 5 percent or more of his entire body or exposed area.  Additionally, his current treatment involves topical application of Carmex, as well as oral treatment in the form of Valacyclovir, an anti-viral medication which is not a corticosteroid or immunosuppressive medication.  As previously discussed, the Veteran's reported flare-ups occur every two months for no more than 7 days, rendering it impractical to attempt to schedule him for a VA examination during such a short period of time while the virus is active.  Therefore, the Veteran's claim for a higher initial disability rating must be denied.    

 




ORDER

Entitlement to service connection for herpes zoster is denied.

Entitlement to an initial compensable rating for herpes progenitalis is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


